         Case 1:21-mj-00099-RMM Document 15 Filed 03/31/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       Case No. 21-mj-99
                                              :
RILEY JUNE WILLIAMS,                          :
                                              :
                       Defendant.             :


                    UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America hereby respectfully moves the Court for the entry of a

protective order governing the production of discovery by the parties in the above-captioned case.

The United States and counsel for Defendant have reached an agreement as to the proposed

protective order. Therefore, the United States is authorized to represent to the Court that Defendant

does not oppose this motion or the entry of the attached protective order.



Date: March 31, 2021

                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              DC Bar No. 415793


                                      By:               /s/

                                              Mona Sedky
                                              Special Assistant United States Attorney
                                              D.C. Bar. Bar 447968
                                              555 4th Street, N.W., Rm. 4842
                                              Washington, D.C. 20530
                                              (202) 262-7122; Mona.Sedky2@usdoj.gov

                                              Danielle Roseborough, Trial Attorney
                                              U.S. Department of Justice, Criminal Division
                                              National Security Section
Case 1:21-mj-00099-RMM Document 15 Filed 03/31/21 Page 2 of 2




                           950 Pennsylvania Ave, NW Room 1736
                           Washington, D.C. 20530
                           (202) 305-2461; Danielle.rosborough@usdoj.gov
